Citation Nr: 0002834	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-49 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a foot disability.

2.  Entitlement to service connection for a skin disability, 
claimed to be secondary to inservice Agent Orange exposure.

3.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes, to include the 
issue of entitlement of said benefits on an extra-schedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2).

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO), dated in August 1996 and April 1997.


FINDINGS OF FACT

1.  It has not been objectively shown that the veteran 
currently suffers from a foot disability that had its onset 
during, or is causally related to, service.

2.  It has not been objectively shown that the diagnosed skin 
disabilities, none of which is presumptively associated, for 
VA purposes, with exposure to herbicides, are causally 
related to the claimed, but unconfirmed, inservice Agent 
Orange exposure.

3.  None of the diagnosed disabilities has been evaluated as 
60 percent disabling and none of the disabilities is 
evaluated as 40 percent or more disabling, with sufficient 
additional disability to bring the combined rating to 70 
percent or more.

4.  It has not been objectively shown that the veteran is 
permanently precluded from engaging in substantially gainful 
employment by reason of his disabilities, age, education, and 
occupational experience.

5.  The last disallowance of the claim of entitlement to 
service connection for a nervous condition was accomplished 
in a rating decision dated in September 1990, which was never 
appealed and is therefore final.

6.  None of the evidence that was associated with the file 
after September 1990 can be considered to be so significant 
as to warrant its consideration in order to fairly decide the 
merits of the claim for service connection for a nervous 
condition, as required by the VA regulation addressing the 
criteria required to reopen final claims based on new and 
material evidence.


CONCLUSIONS OF LAW

1.  The veteran has failed to submit a claim of entitlement 
to service connection for a foot disability that is well 
grounded or capable of substantiation.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran has failed to submit a claim of entitlement 
to service connection for a skin disability, claimed to be 
secondary to Agent Orange exposure, that is well grounded or 
capable of substantiation.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

3.  The criteria for a permanent and total disability rating 
for nonservice-connected pension purposes, to include the 
issue of entitlement of said benefits on an extra-schedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
have not been met.  38 U.S.C.A. §§ 1502, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 3.340, 4.15, 4.16, 4.17 (1999).

4.  The evidence received since the September 1990 rating 
decision, which denied service connection for a nervous 
condition and is final, is not new and material, and the 
veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The above notwithstanding, every claimant bears the burden of 
submitting evidence that his or her claim of entitlement to 
service connection is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is one which is 
plausible, that is meritorious on its own and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Unlike civil actions, more than just an allegation 
is required in order to prevail in a claim for VA benefits.  
In particular, it is noted that the claimant (who is, 
generally, a veteran) needs to submit supporting evidence 
that is sufficient to justify a belief by a fair and 
impartial individual that the claim for VA benefits is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

A claim for service connection benefits is considered to be 
well grounded when the following three criteria are met: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. 
§ 3.303 (1999).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, the presence of a current disability 
requires a medical diagnosis; and, where the claimant intends 
to link the current disorder to a cause during service or a 
service-connected disability, a competent opinion of a 
medical professional is required.  See Caluza at 504; Reiber 
v. Brown, 7 Vet. App. 513 (1995).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107 (West 
1991).  Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy, 1 Vet. App. at 81.  

Regarding the above, it is noted that the U.S. Court of 
Appeals for Veterans Claims ("the Court," known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has said that the governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which - as well grounded - require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

First Issue
Entitlement to service connection for a foot disability:

In a VA Form 21-526 that the veteran submitted in July 1995, 
he listed a "foot cond[ition]" as one of the claimed 
disabilities.  However, the Board notes that the veteran has 
not offered specific contentions regarding this issue, 
although he did perfect its appeal.

A careful review of the record reveals no evidence of any 
complaints of difficulties with either foot, or a diagnosis 
of any foot disability, at any time during and after service, 
including at the time of a December 1996 VA general medical 
examination, the report of which reveals no complaints of any 
such type of problems and objective findings of "[n]o 
abnormal findings" in the veteran's musculoskeletal system.

It is clear from the above that none of the Caluza criteria 
for the submission of a well-grounded claim for service 
connection has been met, as the record is devoid of competent 
evidence demonstrating the incurrence, or aggravation, of a 
foot disability during service, the manifestation of a 
current foot disability and the existence of a nexus between 
the present disability and service.  Insofar as the claim is 
found to be not well-grounded, the claim has failed and must 
necessarily be denied.  Also, no further assistance to the 
veteran in the development of this matter is warranted.

Second Issue
Entitlement to service connection for a skin disability, 
claimed to be
secondary to Agent Orange exposure:

At the outset, it must be noted that, in addition to the above 
mentioned VA laws and regulations applicable to all claims for 
service connection, if a veteran was exposed to a herbicide 
agent such as Agent Orange during active service in the 
Republic of Vietnam during the Vietnam era, the following 
diseases shall be presumptively service-connected if they were 
manifested as noted, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumptive provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  (1) Hodgkin's disease, multiple myeloma, Non-
Hodgkin's lymphoma, prostate cancer and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), to a degree of 10 percent or more at any time 
after service; (2) chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda and acute 
and subacute peripheral neuropathy, to a degree of 10 percent 
or more within a year; and (3) respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), within 30 years.  
38 U.S.C.A. §§ 1113, 1116 (West 1991); 38 C.F.R. 
§§ 3.307(a), 3.309(e) (1999).

Notwithstanding the foregoing, a claimant can also establish 
service connection for a disease claimed to be secondary to 
Agent Orange exposure with proof of actual direct causation, 
a task, however, that brings upon him or her the difficult 
burden of tracing causation to a condition or event during 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).

Also at the outset, the Board must note that the review of the 
present matter is limited to the Agent Orange aspect of the 
claim, since a claim for direct service connection for severe 
acne conglobata was previously denied by the RO in a September 
1990 rating decision, which was not appealed and has become 
final. 

The veteran contends that he suffers from a skin, or 
dermatological, disability that is causally related to 
inservice exposure to Agent Orange while serving in the 
Republic of Vietnam during the Vietnam era.

A careful review of the record reveals evidence supporting the 
veteran's contention of being a Vietnam era veteran.  
Consequently, the Agent Orange provisions referred to above 
are applicable to his claim for service connection, which 
means that the exposure to Agent Orange would be presumed 
(i.e., conceded) and service connection would be warranted, on 
a presumptive basis, if, but only if, any of the above 
mentioned Agent Orange-related diseases is shown to have been 
manifested within the timeframes required as noted above.

An October 1967 service medical record reveals that the 
veteran had a cyst in the lobe of his left ear.  No diagnosis 
of any chronic disability was, however, ever made during 
service and, in this regard, it is noted that when the veteran 
underwent his medical examination for separation purposes in 
May 1969, he denied ever having had, or currently having, skin 
diseases, and his skin was clinically evaluated as normal.

The post-service VA medical records in the file reveal a 
December 1989 diagnosis of acne conglobata, a May 1990 
surgical excision of a sebaceous cyst in the right earlobe, a 
September 1996 private medical diagnosis of hidradenitis 
suppurativa in different areas of the body, not responding to 
antibiotics or topicals, and more recent diagnoses of 
recurrent funiculosis ("variant of hidrodenitis 
suppuration"), acne nodularystic on the face and back 
("status post") and severe scarring on the face and back, 
still with an active lesion on the back. These last three 
diagnoses were listed in the report of a November 1996 VA skin 
diseases medical examination, according to which the veteran 
reported a history of "ampollas" (a type of lesions) on the 
groin, wrist and buttocks since 1970 after leaving Vietnam, 
with treatment consisting of pills and creams, reportedly to 
no avail.

None of the diagnosed dermatological disabilities is one for 
which VA regulation provides for presumptive service 
connection based on claimed Agent Orange exposure.  
Consequently, presumptive service connection for a 
dermatological disability claimed to be secondary to Agent 
Orange exposure is not warranted in the present case and the 
claimed exposure is not to be presumed, nor conceded, but, 
instead, has to be objectively proven or confirmed, in order 
for this claim for service connection based on Agent Orange 
exposure to be resolved favorably for the veteran.

A review of the record reveals no competent evidence 
demonstrating that the veteran was indeed exposed to Agent 
Orange during service, even though he served in the Republic 
of Vietnam during the Vietnam era.  Further, there is no 
competent evidence in the record demonstrating that it is at 
least as likely as not that the diagnosed disabilities of the 
skin, which were first reported and diagnosed, per the 
record, more than 20 years after service, are causally 
related to the claimed, but unconfirmed, exposure to Agent 
Orange during service.

It is clear from the above that the Caluza criteria of an 
inservice event and a nexus between that event and a current 
disability have not been met in the present case.  This means 
that the claim for service connection for a skin disability, 
secondary to Agent Orange exposure, is not well grounded or 
capable of substantiation.  Insofar as the claim is found to 
be not well-grounded, the claim has failed and must 
necessarily be denied.  Also, no further assistance to the 
veteran in the development of this matter is warranted.

Third Issue
Entitlement to a permanent and total disability rating for
nonservice-connected pension purposes, to include the issue 
of
entitlement of said benefits on an extra-schedular basis,
pursuant to the provisions of 38 C.F.R. § 3.321(b)(2):

A person shall be considered to be permanently and totally 
disabled if such person is unemployable as a result of 
disability reasonably certain to continue throughout the life 
of the disabled person.  38 U.S.C.A. § 1502(a) (West 1991).

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations, which 
provide a combination of "objective" and "subjective" 
standards.  Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 
Vet. App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 
1991); 38 C.F.R. §§ 3.321(b)(2); 4.17 (1999).  The two ways 
that permanent and total disability can be shown under the 
law are as follows:  (1) the veteran must be unemployable as 
a result of a lifetime disability (i.e., the "subjective" 
standard, which is based on disabilities, age, occupational 
background, and other related factors of the individual 
veteran whose claim is being adjudicated) or, even if not 
unemployable, (2) the veteran must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (i.e., the "objective" standard, which is 
based on the percentage ratings assigned for each disability 
from the Schedule for Rating Disabilities, 38 C.F.R., Part 4; 
the minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (1999); Brown, 2 Vet. App. at 446.

The minimum percentage requirements for total ratings based 
on unemployability are as follows:  a single disability rated 
at least as 60 percent disabling, or, if there are two or 
more disabilities, at least one of them rated at 40 percent 
or more, with sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1999).  For the purpose of pension, the permanence of the 
percentage requirements of § 4.16 is a requisite.  38 C.F.R. 
§ 4.17 (1999).

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) and the other 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard and the veteran is unemployable, 
the RO should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis under 38 C.F.R. 
§§ 3.321(b)(2) and 4.17(b) (the subjective standard).  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (whether a 
permanent and total disability rating could have been 
assigned on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(2) should have been considered).  In addition, the 
Board notes that, in the course of adjudicating a claim for 
pension, the RO must also make determinations as to whether 
any of the disabilities in question are the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 
1991); 38 C.F.R. § 4.17(a) (1999).  Finally, the Board 
observes that evaluations for service-connected disabilities 
may be combined with evaluations for disabilities not shown 
to be service connected and not the result of the veteran's 
willful misconduct or vicious habits.  38 C.F.R. 
§ 3.323(b)(2) (1999).

In the present case, the record shows that the RO has not 
evaluated any single disability as 60 percent disabling or 
evaluated one disability as 40 percent or more disabling, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  In this regard, it is noted 
that the veteran is nonservice-connected for severe acne 
conglobata, recurrent funiculosis, acne nodularystic of the 
face and back, evaluated as 10 percent disabling; and 
arterial hypertension, alcohol abuse, refraction error, a 
foot condition and fatty liver, all evaluated as 
noncompensable, for a combined rating of 10 percent.  The 
Board sees no reason to doubt the adequacy of these ratings, 
based on the medical evidence of record.  This evidently 
means that the objective standard is not met.  38 C.F.R. 
§§ 3.340, 4.16 (1999).  However, as noted above, even when 
the percentage requirements of 38 C.F.R. § 4.16(a) are not 
met, a permanent and total disability rating on an extra-
schedular basis may be warranted if it is shown that the 
veteran is unemployable by reason of his disabilities, age, 
occupational background, or other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (1999).

A review of the evidence of record reveals that, as of 
January 2000, the veteran is a 56-year old individual.  He 
indicated, in a VA Form 21-526 that he submitted in September 
1989, that he had two years of college education, that he had 
not worked since March 1986 and that he had worked as a 
clerk.  He also said in that form that he was married and 
reported no income from any source.  However, according to 
the report of a June 1990 VA psychiatric examination, the 
veteran said that he owned a liquor store "since two years 
ago" and that, prior to that, he had worked in refrigeration 
and air conditioning with a private company.  No specific 
mental disorder was found in this examination, other than 
atypical anxiety features, and it was noted that the veteran 
was well aware of the interview situation, in full contact 
with reality, and was able to maintain his business, except 
occasionally, when his business had to remain closed because 
of exacerbation of his skin condition.

The above evidence of having been operating his own business 
since 1988 notwithstanding, the Board notes that the veteran 
said, at another VA mental disorders examination that was 
conducted more recently, in December 1996, that he had been 
unemployed since 1984 and, again, that he received no income.  
According to the report descriptive of this examination, the 
veteran claimed compensation benefits on account of his skin 
disability, admitted to occasional alcohol abuse and reported 
that he spent the day at home.  The mental status examination 
was again essentially negative and the only psychiatric 
diagnosis, in Axis I, was of alcohol abuse.

The reports of VA medical examinations conducted in November 
and December 1996 reveal the already mentioned objective 
findings regarding the current dermatological disabilities, 
as well as evidence of corrected vision of 20/20, with no 
visual deficits and no evidence of diplopia.

In support of his claim for nonservice-connected pension 
benefits, the veteran submitted a second VA Form 21-526 in 
July 1995, in which he claimed the following disabilities:  a 
nervous condition, "cloracne" [sic] due to Agent Orange and 
a foot condition.  He also denied having been hospitalized or 
having received any domiciliary care within the past three 
months, said that he last worked in 1985 and that he was not 
currently working, and reported four years of college 
education.  He again reported no income from any source. 

In a VA Form 21-527 that he submitted in September 1996, the 
veteran indicated that he became totally disabled and last 
worked in 1986 and 1985, respectively, that his income that 
year (in 1985) was $16,000, that he had had no other 
employment since, and that he had either two or three years 
of college education (he circled both the "2" and the "3" 
in this form).  He also listed his illnesses as "skin," 
"ears" and "nervous," reported no net worth, total wages, 
interest or dividends and explained that he only received 
income in the total amount of $600, from his mother and 
mother-in-law.  He added that his disabilities included 
hypertension, liver disease, "cholesterol" and an eye 
condition.

In a statement also dated in September 1996, the veteran 
explained that his need to be on constant medication due to 
his skin condition, which caused "sleepiness and other 
secondary effects," did not permit him to keep a job and 
that he was therefore forced to live off others' charity.

As shown above, the evidence of record does not show that the 
veteran is currently unemployable by reason of his 
disabilities, age, occupational background, or other related 
factors.  The veteran is clearly a relatively young 
individual who has at least two years of college education, 
who has demonstrated to be an intelligent person with 
sufficient initiative to open and operate his own business 
and who, despite his disabilities, including an apparent 
problem with alcohol, seems to be in relatively good health, 
both mentally and physically, so as to at least be able to do 
some type of clerical, sedentary work.  This results in a 
finding that the subjective criteria for a grant of 
nonservice-connected pension benefits have not been met 
either and that, consequently, an extra-schedular grant is 
not warranted in the present case.  The veteran's claim for 
nonservice-connected pension benefits has accordingly failed 
and the benefit sought on appeal must necessarily be denied.

Fourth Issue
Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition:

A review of the record reveals that the RO denied service 
connection for a nervous condition in a rating decision dated 
in September 1990, after having accomplished a review of the 
service medical records and the reports of VA medical 
examinations that were conducted in June 1990, including the 
aforementioned VA mental disorders examination of that date 
that found no evidence of an active psychiatric disability.  
Notice of that decision and of the right to appeal said 
decision was sent to the veteran in October 1990, and a Notice 
of Disagreement was not received from the veteran within one 
year of the date of such notice.  Therefore, the Board finds 
that the September 1990 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Also, additional evidence is presumed credible for the 
purposes of evaluating whether such evidence is new and 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In the present case, a review of the record reveals that the 
evidence that has been associated with the claims folder 
since September 1990 essentially consists of the following:

1.  The aforementioned statement 
submitted by the veteran in September 
1996, in which he also said that his skin 
disability has "created a nervous 
(stress) disorder" that, in his opinion, 
should be service-connected.

2.  The report of the aforementioned VA 
mental disorders examination of December 
1996 revealing no psychiatric disability 
other than alcohol abuse.

The evidence submitted in support of the veteran's request to 
have his claim for a nervous condition reopened is all new, 
as it was not of record as of September 1990.  None of it is 
material, though, for the reasons explained in the following 
three paragraphs.

The September 1996 statement is not material because, as a 
lay statement, it reflects an attempt to establish a link 
between a claimed current psychiatric disability and a 
nonservice-connected skin disability.  Also, no disability 
other than alcohol abuse has been diagnosed in the present 
case, and alcohol abuse is considered willful misconduct for 
VA purposes and, as such, cannot be the basis for a grant of 
service connection.  38 C.F.R. § 3.301(c)(2) (1999).

The report of the December 1996 VA mental disorders 
examination is not material either because it only reveals a 
diagnosis of alcohol abuse, which, as noted above, is 
considered willful misconduct for VA purposes and, as such, 
cannot be the basis for a grant of service connection.

The Board's finding that none of the evidence that was 
associated with the file after the September 1990 rating 
decision is material is also based on the fact that the 
newly-submitted evidence does not show that the veteran has a 
current psychiatric disability and that it is as likely as 
not that that disability is causally related to service.  In 
other words, none of the newly-submitted evidence can be 
considered to be so significant as to warrant its 
consideration in order to fairly decide the merits of the 
claim for service connection for a nervous condition, as 
required by 38 C.F.R. § 3.156(a) (1999).

In view of the above, the Board hereby concludes that the 
veteran has failed in his duty to submit evidence that is 
both new and material so as to warrant the reopening of the 
previously denied claim of entitlement to service connection 
for a nervous condition.  The present appeal of the denial of 
the reopening of said claim for service connection has 
failed, it is hereby being denied, and the claim remains 
unopened.

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that could serve to reopen a finally denied 
claim, VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) 
to inform the claimant of the necessity to submit that 
evidence to complete his or her application for benefits.  
See, Graves v. Brown, 8 Vet. App. 522, 525 (1996).  However, 
VA has no outstanding duty to inform the veteran of the 
necessity to submit any such evidence in the present case 
because nothing in the record suggests the existence of 
evidence that, if obtained and associated with the record, 
might warrant the reopening of the finally denied claim of 
entitlement to service connection for a nervous condition.  
(See, in this regard, Butler, at 171, in which the Court said 
that, while the veteran had, at some point in time, made a 
statement to the effect that he had received medical 
treatment at two particular places, he had made no suggestion 
that the treatment had resulted in any competent evidence 
that would suffice to reopen his previously denied claim for 
service connection and that, therefore, VA did not have a 
duty under § 5103(a) to inform him that those treatment 
records were necessary to complete his application.)  
Accordingly, the Board is of the opinion that, in the present 
case, VA has not failed to meet its obligation with regard to 
the above appealed claim under 38 U.S.C.A. § 5103(a) (West 
1991) and that, consequently, no further assistance to the 
veteran in this regard is warranted at this time.


ORDER

1.  Service connection for a foot disability is denied.

2.  Service connection for a skin disability, claimed to be 
secondary to Agent Orange exposure, is denied.

3.  A permanent and total disability rating for nonservice-
connected pension purposes, is denied, both on a schedular 
basis and an extra-schedular basis.

4.  New and material evidence not having been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition, the claim remains 
unopened and the appeal is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

